Citation Nr: 0639027	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-13 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had honorable military service from July 1975 to 
May 1978.  His May 1978 to March 1981 period of military 
service was under dishonorable conditions.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The 
RO in New York, New York, now has jurisdiction.

When this case was previously before the Board in February 
2005, the Board remanded the issue of service connection for 
a bilateral knee disorder for additional development - 
specifically, a VA examination to obtain a medical nexus 
opinion concerning the cause of this condition.  That 
development has been completed and the case returned to the 
Board for further appellate consideration of the veteran's 
claim.

FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to substantiate his claim, apprised of whose specific 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and all evidence necessary for a fair 
disposition of his appeal has been obtained

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current bilateral knee 
condition is related to his military service, including any 
trauma he may have sustained such as while parachuting.

CONCLUSION OF LAW

The veteran does not have a bilateral knee condition as a 
result of a disease or an injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent possible, 
the notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.  See also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, in an April 2001 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence needed to be submitted by him, what information 
and evidence would be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
the claim.



The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
contentions, service medical records, private medical 
records, VA treatment and examination reports, and hearing 
transcripts.

In a written brief submitted in October 2006, the veteran's 
representative contends that the veteran's June 2005 
examination was inadequate due to conflicting statements, a 
lack of radiology records, and disregard of service medical 
records that show knee injuries.  As will be explained below, 
however, the Board finds that the June 2005 examination was 
founded upon a comprehensive review of the records and an 
application of sound medical principles.

The VCAA's provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no indication there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to him.  See Pelegrini, supra; Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, as the Board concludes below 
that the preponderance of the evidence is against his claim 
for service connection, any question as to an appropriate 
downstream disability rating or effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to him.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Applicable Laws and Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).  However, where VA 
determines that a person's discharge from service was under 
dishonorable conditions, the payment of pension, compensation 
or dependency and indemnity compensation, based on that 
period of service, is barred.  See Cropper v. Brown, 6 Vet. 
App. 450, 452-53 (1994); 38 C.F.R. § 3.12 (2006).  The 
veteran's Department of Defense Form 214 (DD Form 214) and 
other service personnel records show he served on active duty 
from May 23, 1978 to March 16, 1981, but that his discharge 
from that period of service was "under other than honorable 
conditions" due to his misconduct.  And in a June 1991 
administrative decision, the RO determined the discharge for 
his second period of service was considered to be under 
dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4) (2006).  
Therefore, any current disability suffered by him cannot be 
attributed to disease or injury during that period of service 
for purposes of establishing service connection.  But 
evidence from that period of service is still for 
consideration to the extent it may show chronicity of a 
condition occurring during his immediately preceding period 
of service from July 1975 to May 1978, which was under 
honorable (as opposed to dishonorable) conditions, so not 
disqualifying.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran contends that his current bilateral knee 
condition is attributable to the wear and tear on his knees 
from repeated parachute jumps while in the military.



In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  However, that said, nothing on file shows the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion either.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions concerning the purported 
relationship between his current knee problems and military 
service cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

As mentioned, the Board remanded this case in February 2005 
specifically to have the veteran examined to obtain a medical 
nexus opinion concerning the cause of his current knee 
problems - including whether they are due to the type of 
trauma during service alleged.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (VA required to obtain a medical 
nexus opinion when necessary to decide a claim).

The veteran underwent the requested VA examination in June 
2005.  The evaluating physician confirmed the veteran has a 
bilateral knee disorder; the diagnoses were:  1) bilateral 
patellar tendonitis and 2) bilateral patellofemoral syndrome.  
But this physician went on to indicate these conditions are 
unrelated to the veteran's military service, and there is no 
medical opinion suggesting otherwise.  So the claim must be 
denied because the preponderance of the evidence is 
unfavorable, meaning the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

The veteran's service personnel records show he received a 
parachute badge and served in an Army airborne unit.  So the 
circumstances of his service in this capacity likely had the 
potential for physical injury to his knees in the manner 
alleged (e.g., when landing from a parachute jump).  And, 
indeed, a service medical record dated in April 1976 shows he 
reported having injured his right knee, in particular, in a 
parachuting jump.  But when examined the knee was evaluated 
as clinically normal - so no resulting disability.



Other service medical records include a report from July 1977 
when the veteran complained of left knee pain.  But again on 
objective clinical evaluation, his leg was found to be within 
normal limits, with intact ligaments in his left knee, 
no tenderness, and no effusion.  He also had full range of 
motion.  The diagnosis was knee pain.  Quadriceps 
strengthening exercises were recommended.  He had no further 
relevant complaints for the remainder of his initial, 
qualifying, period of service - which ended in May 1978.

During the ensuing period for which the veteran's service is 
disqualifying, characterized as dishonorable, service medical 
records from May 1979 note treatment for lacerations - 
including one in the left shin area near the knee.  A slight 
infection was noted on a subsequent visit, but no other 
complications were described.  A record from April 1980 notes 
low back pain, with symptoms radiating down his legs.  
Records from June/July 1980 indicate he complained of cold 
and pain in his left knee when running, as well as a 
sensation of his left leg "go[ing] to sleep," at times, after 
running or when sitting down.  He was diagnosed with a muscle 
strain.  Applying heat to the affected area, and an ace wrap, 
were recommended.

When completing a medical history questionnaire during his 
March 1980 military separation examination, the veteran 
indicated he did not know whether he had a "tricked" or 
locked knee.  On objective physical examination, his lower 
extremities were evaluated as normal.

Years later, during a February 1991 VA orthopedic 
examination, the veteran reported injuries to his ankle and 
back and said they were due to parachute jumping in service.  
He did not, however, mention any similar knee problems, nor 
did he indicate back pain radiating down to his knee area.  
He accomplished a deep knee bend and various physical tests 
indicated his lower extremities were within normal limits.



At a November 1991 VA hearing, the veteran testified 
regarding a parachute jump during service where the drop zone 
was full of obstacles and he hurt his ankle upon landing.  He 
again did not mention any similar knee injury.

VA outpatient medical records from November 1997 indicate the 
veteran had 
post-service occupational experience as a furniture mover and 
in heavy construction.  VA records from August 2000 also show 
this, as well as employment as a mill worker, post office 
clerk, and warehouse worker.

Other private and VA treatment records show ongoing treatment 
for low back pain and other problems.  In many instances, the 
pain associated with this low back condition was noted to 
radiate as far as the knees.  But VA outpatient records from 
July 2000 indicate full range of motion in the joints, good 
ambulation, and good coordination.  The absence of medical 
evidence specifically regarding a knee condition for more 
than 20 years following the veteran's discharge from service 
does not support his contention that his current claimed knee 
condition began during service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (The normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the 
claim.).

The first post-service discussion of a knee condition is 
found in a VA examination report from May 2001.  The examiner 
specifically noted that medical history was obtained from the 
veteran.  He reported constant pain in his knees.  Objective 
physical evaluation and x-rays revealed no abnormalities, 
apart from his complaints of pain with range of motion.  
Based on his report of a knee injury in 1976, he was 
diagnosed as being "status post bilateral knee injuries."



But as the Board indicated when remanding this case in 
February 2005, that examiner gave no indication of having 
reviewed the file, himself, for the veteran's pertinent 
medical history (including the service medical records).  
So the diagnosis and opinion did not have the proper factual 
foundation to support it, to the extent it suggested a 
possible relationship between the diagnosed knee condition 
and the veteran's service in the military.  See, e.g., Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 
Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  This was the reason the Board remanded this case 
in February 2005, to obtain an additional medical nexus 
opinion that took these important factors into account.

During a June 2003 hearing before the RO, the veteran 
testified to having served in an airborne unit from 1975 to 
1978.  He stated that he participated in fifty-six jumps 
during that time.  He said that his knee would buckle both 
now and during service.  While acknowledging that he never 
actually broke a bone, he said that he nonetheless might have 
injured himself when landing.  He also said his right knee 
was more problematic than his left.

As for the results of the June 2005 VA examination mentioned, 
the veteran's claims file was available and reviewed and 
pertinent service and medical history discussed.  He 
complained of bilateral knee pain, dating back to service.  
He indicated that his pain has been worsening, and is 
exacerbated by prolonged periods of standing or walking.  
Objective physical examination was mostly normal, but he did 
complain of pain over his patellar tendons and patellar grind 
was noted bilaterally.  The diagnoses were:  1) bilateral 
patellar tendonitis and 2) bilateral patellofemoral syndrome.  
Based on the medical records, examination, and history, the 
evaluating physician concluded the veteran's bilateral knee 
condition is not due to his military service.  This physician 
noted there was no evidence of treatment in service and added 
that patellar tendonitis is a repetitive stress injury, not 
likely to translate back to 1978.  He said the same is true 
for patellofemoral syndrome, and that these conditions are 
not likely caused by trauma.  He cited anatomically abnormal 
tracking as a likely cause of these conditions.

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when medical opinions 
diverge.  And at the same time, the Board is mindful that it 
cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, there are legitimate 
reasons for accepting the June 2005 opinion, which refutes a 
causal connection between the veteran's current bilateral 
knee condition and service, over the May 2001 diagnosis that 
ostensibly indicates such a relationship exists.

The May 2001 examination report did not expressly state the 
veteran had a knee condition due to an injury sustained in 
service.  Rather, based upon the veteran's account of his own 
medical history, the diagnosis indicated he had sustained 
prior knee injuries.  The examiner did not clarify whether 
these injuries necessarily had occurred during service, 
instead this conclusion must be inferred from the context of 
the history provided by the veteran.  The mere fact that the 
veteran's statements concerning the etiology of his purported 
injuries were transcribed by the examiner does not turn these 
statements into competent medical evidence.  As the court has 
held, "[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence'..."  Leshore v. Brown, 8 Vet. App. 406, 410 
(1995).  Furthermore, no specific pathology was noted at that 
time; the veteran was merely considered to be status post 
knee injury.  And his service medical records indicate that, 
although he had complaints referable to his knees while in 
the military, there was usually no resulting diagnosis of an 
actual residual disability.



In comparison, the veteran's June 2005 VA examination was 
preceded by a review of his claims file for his pertinent 
medical and other history.  The examiner noted the lack of 
evidence of a knee injury in service, presumably referring to 
the absence of an actual clinical diagnosis despite the 
veteran's subjective complaints - even on the occasion when 
he was seen after the documented parachuting trauma.  In 
other words, even accepting that he injured his knees in 
service, including even in the manner alleged, is not 
tantamount to concluding he then developed chronic disability 
as a consequence.  38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

In further discussing the rationale of his opinion, the June 
2005 VA examiner added that the condition currently 
experienced by the veteran is not of the sort that is caused 
by trauma.  The examiner pointed out that anatomical 
alignment problems in the knees, instead, were the likely 
cause of the veteran's bilateral knee condition.  So not only 
did this VA examiner discount any relationship between the 
veteran's current knee problems and his military service, but 
this examiner also provided an explanation of the more likely 
cause.  His opinion is well reasoned, based on an independent 
review of the file (not just the veteran's self-reported 
history, which is not entirely substantiated), and a personal 
clinical evaluation of the veteran.  So the opinion has the 
appropriate foundation to give it a lot of credibility and 
probative weight.  See Sanden v. Derwinski, 2 Vet. App. 97, 
100-01 (1992) and Hatlestad v. Derwinski, 1 Vet. App. 164, 
169 (1991) (discussing how the Board may value certain 
medical opinions over others)



In summary, while the evidence of record confirms the veteran 
currently suffers from patellar tendonitis and patellofemoral 
syndrome in both knees, accounting for his pain, etc., the 
weight of this medical evidence does not also link these 
current conditions to his military service - including 
specifically to the type of parachuting trauma alleged.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Accordingly, the preponderance of evidence is against the 
veteran's claim, in turn meaning the benefit-of-the-doubt 
rule does not apply and his claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a bilateral knee 
disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


